  Case 19-10317        Doc 73     Filed 09/10/19 Entered 09/10/19 15:25:21          Desc Main
                                    Document     Page 1 of 3




                      UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                Asheville Division


In re:                               )                      Chapter 11
                                     )
BON WORTH, INC.,                     )                      Case No. 19-10317
                                     )
                  Debtor.            )
_____________________________________)

   DEBTOR’S EX PARTE MOTION FOR ENTRY OF AN ORDER SCHEDULING AN
           EXPEDITED HEARING ON BID PROCEDURES MOTION

         Bon Worth, Inc. (“Bon Worth”, the “Company,” or the “Debtor”), debtor and debtor-in-

possession in the above-captioned case, hereby moves the Court (the “Motion”) for entry of an

order, on an ex parte basis, scheduling an expedited hearing on the Bid Procedures Motion

(defined below) on Friday, September 20, 2019. In support of this Motion, the Debtor

respectfully states as follows:

         1.     The statutory bases for the relief requested herein are Rule 9006(c) of the

Bankruptcy Rules and Local Rule 9006-1.

         2.     On August 16, 2019 (the “Petition Date”), the Debtor filed its voluntary petition

for relief under Chapter 11 of the Bankruptcy Code.

         3.     The Debtor continues to operate its business and manage its property as debtor in

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No creditors’

committee, trustee, or examiner has been appointed in this case as of the date of this motion.

         4.     Contemporaneously herewith, the Debtor filed a Motion for Order (I)

Authorizing and Scheduling Public Action for Sale of Substantially All of the Debtor’s Assets

Free and Clear of Any and All Liens, Claims, Encumbrances and Other Interests; (II) Approving

                                                1
  Case 19-10317       Doc 73     Filed 09/10/19 Entered 09/10/19 15:25:21            Desc Main
                                   Document     Page 2 of 3


Procedures for Submission of Qualified Overbids; (III) Approving Bid Protections; and (IV)

Approving Form and Manner of Notice Pursuant to Fed R. Bankr. P. 2002 (the “Bid Procedure

Motion”).

        5.      The Debtor is serving notice of the filing of and hearing on the Bid Procedures

Motion, via first class United States Mail on the same date as this motion, on the parties set forth

below (collectively, the “Notice Parties”):

             a. The holders of the twenty largest general unsecured claims against the Debtor;

             b. The Office of the United States Bankruptcy Administrator for the Western

                District of North Carolina;

             c. Counsel for Crossroads Funding I, LLC, holder of the Debtor’s prepetition senior

                secured debt;

             d. Counsel for Merchant Coterie, Inc., holder of the Debtor’s prepetition junior

                secured debt; and

             e. Image Solutions, LLC and GreatAmerican Financial Services Corporation.



       WHEREFORE, the Debtor respectfully requests that the Court enter an order scheduling

an expedited hearing on the Bid Procedures Motion for Friday, September 20, 2019 at the United

States Bankruptcy Court for the Western District of North Carolina, Asheville Division, 100 Otis

Street, Asheville, NC 28801-2611 at 10:30 (Eastern Time), and for such other and further relief

to the Debtor as the Court may deem proper.




                                                2
  Case 19-10317        Doc 73     Filed 09/10/19 Entered 09/10/19 15:25:21       Desc Main
                                    Document     Page 3 of 3


          This the 10th day of September, 2019.

                                              OFFIT KURMAN

                                              /s/ Amy P. Hunt
                                              Paul R. Baynard
                                              N.C. State Bar No. 15769
                                              Amy P. Hunt
                                              N.C. State Bar No. 34166
                                              301 S. College Street, Ste. 2600
                                              Charlotte, NC 28202-6006
                                              Telephone: 704-377-2500
                                              Facsimile: 704-714-7935
                                              E-mail: paul.baynard@offitkurman.com
                                              E-mail: amy.hunt@offitkurman.com
                                              Proposed Counsel to the Debtor


4816-6808-1572, v. 1




                                                  3
